Name: Commission Regulation (EEC) No 3940/92 of 15 December 1992 amending certain aid rates for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 399 / 10 Official Journal of the European Communities 31 . 12 . 92 COMMISSION REGULATION (EEC) No 3940/92 of 15 December 1992 amending certain aid rates for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1431 / 82 of 18 May 1982 laying down special measures for peas , field beans and sweet lupins ( J ), as last amended by Regulation (EEC) No 1750 / 92 (2 ), and in particular Article 3 ( 6 ) ( a ) thereof, The aid for peas , field beans and sweet lupins fixed in advance in certificates issued before 17 September 1992 but used for the identification of peas , field beans and sweet lupins after that date as set out in the Annexes to Commission Regulations (EEC) No 648 / 92 (9 ), (EEC) No 800 / 92 ( 10), (EEC) No 949 / 92 ("), (EEC) No 1103 /92 ( 12 ), (EEC) No 1254 /92 ( 13 ), (EEC) No 1394/ 92 ( 14 ), (EEC) No 1534 /92 ( 15 ), (EEC ) No 1709 / 92 ( 16 ), (EEC) No 1791 / 92 ( 17 ), (EEC) No 1967/ 92 ( 18 ), (EEC) No 2208 /92 ( «), (EEC) No 2394/ 92 ( 20 ), (EEC) No 2537 /92 ( 21 ), (EEC) No 2677 / 92 (22 ) and No 2702 / 92 (23 ) fixing the subsidy on peas , field beans and sweet lupins are replaced by the amounts given in the tables in the Annexes hereto . Whereas Commission Regulation (EEC) No 2736 / 92 (3 ) modified the agricultural conversion rates set out in the Annexes to Council Regulation (EEC) No 1678 / 85 (4 ), as last amended by Regulation (EEC) No 3197/ 92 (5 ); whereas for the implementation of Article 6 of Council Regulation (EEC) No 1676 / 85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ( 6 ), as last amended by Regulation (EEC) No 2205 / 90 (7 ), the amounts in national currency of the aid fixed in advance by the Regulations adopted before 17 September 1992 which took account of the agricultural conversion rates applying at the dates of their entries into force , should be adjusted with effect from that date ; whereas definitive rates of aid were set for the 1992 / 93 marketing year by Commission Regulation (EEC) No 3083 / 90 ( 8 ) for peas , field beans , and sweet lupins ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1992 . For the Commission Ray MAC SHARRY Member of the Commission ( 9 ) OJ No L 69 , 14 . 3 . 1992 , p. 38 . ( 10 ) OJ No L 86 , 1 . 4 . 1992 , p. 34 . ( n ) OJ No L 102 , 16 . 4 . 1992 , p. 7 . ( 12 ) OJ No L 117 , 1 . 5 . 1992 , p. 44 ( 13 ) OJ No L 131 , 16 . 5 . 1992, p. 15 . ( 14 ) OJ No L 146 , 28 . 5 . 1992 , p. 18 . ( 15 ) OJ No L 162 , 16 . 6 . 1992 , p. 8 . ( 16 ) OJ No L 179 , 1 . 7 . 1992 , p. 42 . (1 7 ) OJ No L 182, 2 . 7 . 1992 , p. 66 . ( 18 ) OJ No L 197 , 16 . 7 . 1992, p. 58 . ( 19 ) OJ No L 218 , 1 . 8 . 1992 , p. 41 . ( 20 ) OJ No L 233 , 15 . 8 . 1992 , p. 19 . ( 21 ) OJ No L 254 , 1 . 9 . 1992 , p. 37 . ( 22 ) OJ No L 271 , 16 . 9 . 1992 , p. 13 . (23 ) OJ No L 272 , 17 . 9 . 1992 , p. 59 . ( 1 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( 2 ) OJ No L 180 , 1 . 7 . 1992 , p. 92 . ( 3 ) OJ No L 277 , 22 . 9 . 1992 , p. 19 . (4 ) OJ No L 164 , 24. 6 . 1985 , p. 11 . ( 5 ) OJ No L 317 , 31 . 10 . 1992 , p . 92 . ( 6 ) OJ No L 164 , 24 . 6 . 1985 , p. 1 . ( 7 ) OJ No L 201 , 31 . 7 . 1990 , p. 9 . ( 8 ) OJ No L 314 , 30 . 10 . 1992 p. 1 . 31 . 12 . 92 Official Journal of the European Communities No L 399 / 11 ANNEX I FINAL AID PEAS AND FIELD BEANS AS FOODSTUFF  harvested in Greece  (Drs per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 / 92 16.3.1992 2 915,55 800 / 92 1.4.1992 2 915,55 2 961,42 949 / 92 16.4.1992 2 855,68 2 901,59 1103 / 92 1.5.1992 2 855,68 2 901,59 2 947,49 1254 /92 16 . 5 . 1992 2 824,48 2 870,40 2 916,32 1394 / 92 1.6.1992 2 824,48 2 870,40 2 916,32 2 962,24 1534 / 92 16 . 6 . 1992 2 824,48 2 870,40 2 916,32 2 962,24 1709 / 92 1.7.1992 3 115,12 3 161,04 3 206,97 3 252,89 3 298,81 1791 / 92 2.7.1992 3 115,12 3 161,04 3 206,97 3 252,89 3 298,81 1967 /92 16.7.1992 3 115,12 3 161,04 3206,97 3 252,89 3 298,81 2208 / 92 1.8.1992 3 115,12 3 161,04 3 206,97 3 252,89 3 298,81 3 344,73 2394 / 92 16.8.1992 3 115,12 3 161,04 3 206,97 3 252,89 3 298,81 3 344,73 2537 / 92 1.9.1992 3 115,12 3 161,04 3 206,97 3 252,89 3 298,81 3 344,73 3 390,65 2677 / 92 16.9.1992 3 115,12 3 161,04 3 206,97 3 252,89 3 298,81 3 344,73 3 390,65 2702 / 92 17.9.1992 3 115,12 3 161,04 3 206,97 3 252,89 3 298,81 3 344,73 3 390,65  harvested in Italy (Lit per 100 kg) Regulation (EEC) No Date of entry into force of laid Amounts of aid where fixed in advance for the months of September October 648 /92 16 . 3 . 1992 17 545 800 /92 1.4.1992 17 545 17 831 949 / 92 16 . 4 . 1992 17 545 17 831 1103 / 92 1.5.1992 17 545 17 831 1254/92 16.5.1992 17 545 17 831 1394 /92 1.6.1992 17 545 17 831 1534 / 92 16.6.1992 17 545 17 831 1709 / 92 1 . 7 . 1992 19 351 19 636 1791 / 92 2.7.1992 19 351 19 636 1967 / 92 16 . 7 . 1992 19 351 19 636 2208 / 92 1.8.1992 19 351 19 636 ¢ 2394 / 92 16 . 8 . 1992 19 351 19 636 2537/ 92 1.9.1992 19 351 19 636 2677/92 16.9.1992 19 351 19 636 2702 /92 17 . 9 . 1992 19 351 19 636 No L 399 / 12 Official Journal of the European Communities 31 . 12 . 92  harvested in the United Kingdom  (&amp; per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 / 92 16 . 3 . 1992 7,958 800 / 92 1 . 4 . 1992 7,958 8,087 949 / 92 16 . 4 . 1992 7,958 8,087 1103 / 92 1 . 5 . 1992 7,958 8,087 8,217 1254 / 92 16 . 5 . 1992 7,958 8,087 8,217 1394 / 92 1 . 6 . 1992 7,958 8,087 8,217 8,346 1534 / 92 16 . 6 . 1992 7,958 8,087 8,217 8,346 1709 / 92 -1 . 7 . 1992 8,777 8,906 9,036 9,165 9,294 1791 / 92 2 . 7 . 1992 8,777 8,906 9,036 9,165 9,294 1967 / 92 16 . 7 . 1992 8,777 8,906 9,036 9,165 9,294 2208 /92 1.8.1992 8,777 8,906 9,036 9,165 9,294 9,424 2394 / 92 16 . 8 . 1992 8,777 8,906 9,036 9,165 9,294 9,424 2537 / 92 1.9.1992 8,777 8,906 9,036 9,165 9,294 9,424 9,553 2677 / 92 16 . 9 . 1992 8,777 8,906 9,036 9,165 9,294 9,424 9,553 2702 / 92 17 . 9 . 1992 8,777 8,906 9,036 9,165 9,294 9,424 9,553  harvested in Spain  (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 /92 16 . 3 . 1992 1 498,48 800 / 92 1.4.1992 1 498,48 1 522,84 949 / 92 16 . 4 . 1992 1 498,48 1 522,84 1103 / 92 1.5.1992 1 498,48 1 522,84 1 547,20 1254 / 92 16 . 5 . 1992 1 498,48 1 522,84 1 547,20 1394 / 92 1 . 6 . 1992 1 498,48 1 522,84 1 547,20 1 571,57 , 1534 / 92 16 . 6 . 1992 1 498,48 1 522,84 1 547,20 1 571,57 1709 / 92 1 . 7 . 1992 1 652,67 1 677,04 1 701,40 1 725,76 1 750,12 1791 / 92 2.7.1992 1 652,67 1 677,04 1 701,40 1 725,76 1 750,12 1967 /92 16.7.1992 1 652,67 1 677,04 1 701,40 1 725,76 1 750,12 2208 /92 1 . 8 . 1992 1 652,67 1 677,04 1 701,40 1 725,76 1 750,12 1 774,49 2394 / 92 16.8.1992 1 652,67 1 677,04 1 701,40 1 725,76 1 750,12 1 774,49 1 798,85 2537 / 92 1.9.1992 1 652,67 1 677,04 1 701,40 1 725,76 1 750,12 1 774,49 1 798,85 2677 / 92 16 . 9 . 1992 1 652,67 1 677,04 1 701,40 1 725,76 1 750,12 1 774,49 1 798,85 2702 / 92 17.9.1992 1 652,67 1 677,04 1 701,40 1 725,76 1 750,12 1 774,49 1 798,85 Amounts to be deducted in the case of peas used in Spain (Pta ): 10,49 peas and field beans used in Portugal (Esc): 12,38 . 31 . 12 . 92 Official Journal of the European Communities No L 399/ 13 ANNEX II PARTIAL AID PEAS AND FIELD BEANS INTENDED FOR ANIMAL FEED  harvested in Greece  (Drs per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 /92 16 . 3 . 1992 3 269,47 800 /92 1.4.1992 3 281,43 3 315,05 949 /92 16.4.1992 3 255,99 3 301,61 1103 /92 1.5.1992 3 238,68 3 284,58 3 347,51 1254/92 16 . 5 . 1992 3 168,31 3 214,23 3 319,15 1394/92 1.6.1992 3 210,16 3 256,08 3 166,28 3 211,91 1534/92 16 . 6 . 1992 3 170,93 3 216,56 3 149,13 3 194,76 1709 /92 1.7.1992 3 342,12 3 313,05 3 358,97 3 404,60 3 362,46 1791 /92 2.7.1992 3 342,12 3 313,05 3 358,97 3 404,60 3 362,46 1967/92 16 . 7 . 1992 3 438,03 3 450,53 3 488,02 3 533,94 3 538,01 2208 / 92 1.8.1992 3 422,91 3 452,27 3 498,19 3 543,82 3 565,04 3 610,67 2394/ 92 16.8.1992 3 466,22 3 487,15 3 533,07 3 578,70 3 599,92 3 645,55 2537/92 1.9.1992 3 420,01 3 465,64 3 511,56 3 557,19 3 571,14 3 617,06 3 662,70 2677/92 16.9.1992 3 420,01 3 465,64 3 511,56 3 557,19 3 571,14 3 617,06 3 662,70 2702/92 17 . 9 . 1992 3 332,81 3 386,87 3 449,36 3 494,99 3 507,49 3 553,41 3 599,04  harvested in the United Kingdom  ( £ per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 /92 16 . 3 . 1992 8,976 800/92 1 . 4 . 1992 9,010 9,104 949 /92 16 . 4 . 1992 9,094 9,222 1103 /92 1 . 5 . 1992 9,045 9,174 9,352 1254 /92 16 . 5 . 1992 8,927 9,056 9,352 1394/92 1 . 6 . 1992 9,045 9,174 8,921 9,050 1534/ 92 16 . 6 . 1992 8,934 9,063 8,873 9,001 1709 / 92 1 . 7 . 1992 9,416 9,335 9,464 9,593 9,474 1791 /92 2 . 7 . 1992 9,416 9,335 9,464 9,593 9,474 1967 / 92 16 . 7 . 1992 9,687 9,722 9,828 9,957 9,968 2208/92 1.8.1 992 9,644 9,727 9,856 . 9,985 10,045 10,173 2394 /92 16 . 8 . 1992 9,766 9,825 9,954 10,083 10,143 10,271 2537 / 92 1.9.1992 9,636 9,765 9,894 10,022 10,062 10,191 10,320 2677/ 92 16 . 9 . 1992 9,636 ' 9,765 9,894 10,022 10,062 10,191 10,320 2702 /92 17 . 9 . 1992 9,390 9,543 9,719 9,847 9,882 10,012 10,140 No L 399 / 14 Official Journal of the European Communities 31 . 12 . 92  harvested in Spain  (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 / 92 16 . 3 . 1992 1 690,14 800 / 92 1 . 4 . 1992 1 696,62 1 714,35 949 / 92 16 . 4 . 1992 1 712,35 1 736,56 1103 / 92 1.5.1992 1703,09 1 727,46 1 760,92 1254 / 92 16 . 5 . 1992 1 680,89 1 705,25 1 760,92 1394 / 92 1.6.1992 1 703,09 1 727,46 ' 1 679,81 1 7.04,02 1534 / 92 16 . 6 . 1992 1 682,28 1 706,49 1 670,71 1 694,22 1709 / 92 1 . 7 . 1992 1 773,10 1 757,68 1 782,04 1 806,25 1 783,89 1791 / 92 2. 7. 1992 1 773,10 1 757,68 1 782,04 1 806,25 1 783,89 1967/ 92 16 . 7 . 1992 1 823,98 1 830,61 1 850,51 1 874,87 1 877,03 2208 / 92 1 . 8 . 1992 1 815,97 1 831,54 1 855,90 1 880,11 1 891,37 1 915,58 2394/ 92 16 . 8 . 1992 1 838,94 1 850,04 1 874,41 1 898,62 1 909,87 1 934,08 2537 /92 1.9.1992 1 814,42 1 838,63 1 863,00 1 887,20 1 894,61 1 918,97 1 943,18 2677/ 92 16 . 9 . 1992 1 814,42 1 838,63 \l 863,00 1 887,20 1 894,61 1 918,97 1 943,18 2702/ 92 17 . 9 . 1992 1 768,17 1 796,85 1 830,00 1 854,21 1 860,84 1 885,20 1 909,41  harvested in Italy  (Lit per 1 00 kg) Regulation (EEC ) No Date of entry into force of aid Amounts of aid where fixed in advance for the mounths of September October 648 /92 16 . 3 . 1992 19 790 800 / 92 1.4.1992 19 865 20 073 949 /92 16.4.1992 20 050 20 333 1103 / 92 1.5.1992 19 941 20 226 1254 /92 16.5.1992 19 681 19 966 1394 /92 1.6.1992 19 941 20 226 1534 / 92 16 . 6 . 1992 19 697 19 981 1709 /92 1.7.1992 20 761 20 580 1791 /92 2.7.1992 20 761 20 580 . 1967 / 92 16 . 7 . 1992 21 357 21 434 2208 /92 1 . 8 . 1992 21 263 21 445 2394 /92 16 . 8 . 1992 21 532 21 662 2537 / 92 1 . 9 . 1992 21 245 21 528 2677/92 16 . 9 . 1992 21 245 21 528 2702 /92 17 . 9 . 1992 20 703 21 039 31 . 12 . 92 Official Journal of the European Communities No L 399 / 15 Amounts to be deducted in the case of use in Spain (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 /92 16 . 3 . 1992 6,63 800/ 92 1 . 4 . 1992 6,48 6,48 949 / 92 16. 4 . 1992 6,48 6,48 1103 /92 1 . 5 . 1992 6,48 6,48 6,48 1254/92 16.5.1992 6,63 6,63 6*48 1394/92 1 . 6 . 1992 6,48 6,48 6,94 6,94 1534 / 92 16 . 6 . 1992 6,63 6,63 7,09 6,94 1709 /92 1.7.1992 6?01 6,17 6,32 6,17 6,63 1791 /92 2. 7 . 1992 6,01 6,17 6,32 6,17 6,63 1967/92 16 . 7 . 1992 5,71 5,86 5,86 5,86 5,86 2208 /92 1.8.1992 5,71 5,71 5,86 5,71 6,01 5,86 2394/92 16 . 8 . 1992 5,55 5,71 5,71 5,71 5,86 5,71 2537/92  1 . 9 . 1992 5,86 5,71 5,86 5,71 5,86 5,86 5,86 2677/ 92 16 . 9 . 1992 5,86 5,71 5,86 5,71 5,86 5,86 5,86 2702/92 17 . 9 . 1992 6,01 6,01 6,01 5,86 6,01 6,17 6,01 No L 399 / 16 Official Journal of the European Communities 31 . 12 . 92 ANNEX III PARTIAL AID SWEET LUPINS INTENDED FOR USE IN ANIMAL FEED  harvested in Greece  (Drs per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 /92 16 . 3 . 1992 4 139,88 800 / 92 1.4.1992 4 155,82 4 139,88 949 / 92 16 . 4 . 1992 4 142,21 4 142,21 1103 / 92 1.5.1992 4 119,13 4119,13 4 142,21 1254 /92 16.5.1992 4 035,88 4 035,88 4 114,94 1394 /92 1.6.1992 4 091,69 4 091,69 3 910,91 3 910,91 1534 / 92 16 . 6 . 1992 4 039,37 4 039,37 3 888,24 3 888,24 1709 /92 1.7.1992 4 267,82 4168,13 4 168,13 4 168,13 4 050,41 1791 / 9-2 2.7.1992 4 267,82 4168,13 4 168,13 4 168,13 4 050,41 1967 / 92 16.7.1992 4 395,41 4 351,23 4 340,19 4 340,19 4 284,96 2208 / 92 1.8.1992 4 375,65 4 353,56 4 353,56 4 353,56 4 320,71 4 320,71 2394 / 92 16.8.1992 4 433,19 4 400,06 4 400,06 4 400,06 4 367,22 4 367,22 2537 / 92 1.9.1992 4 371,29 4 371,29 4 371,29 4 371,29 4 328,85 4 328,85 4 328,85 2677 / 92 16.9.1992 4 371,29 4 371,29 4 371,29 4 371,29 4 328,85 4 328,85 4 328,85 2702 / 92 17 . 9 . 1992 4 255,32 4 266,07 4 288,45 4 288,45 4 243,98 4 243,98 4 243,98  harvested in the United Kingdom  ( £ per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 /92 16 . 3 . 1992 11,437 800 /92 1 . 4 . 1992 11,483 11,437 949 / 92 46 . 4 . 1992 11,594 11,594 1103 / 92 1 . 5 . 1992 11,528 11,528 11,594 1254 /92 16 . 5 . 1992 11,371 11,371 11,594 1394 / 92 1 . 6 . 1992 11,528 11,528 11,019 11,019 1534 / 92 16 . 6 . 1992 11,381 11,381 10,955 10,955 1709 / 92 1 . 7 . 1992 12,025 11,744 11,744 11,744 11,412 1791 / 92 2. 7 . 1992 12,025 11,744 11,744 11,744 11,412 1967 / 92 16 . 7 . 1992 12,384 12,260 12,229 12,229 12,073 2208 /92 1 . 8 . 1992 12,328 12,266 12,266 12,266 12,174 12,174 2394 / 92 16 . 8 . 1992 12,491 12,397 12,397 12,397 12,305 12,305 2537 /92 1 . 9 . 1992 12,316 12,316 12,316 12,316 12,197 12,197 12,197 2677 /92 16 . 9 . 1992 12,316 12,316 12,316 12,316 12,197 12,197 12,197 2702 /92 17.9.1992 11,989 12,020 12,083 12,083 11,958 11,958 11,958 31 . 12 . 92 Official Journal of the European Communities No L 399 / 17  harvested in Spain  (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 / 92 16 . 3 . 1992 2 153,50 800 /92 1 . 4 . 1992 2 162,14 2 153,50 949 / 92 16.4.1992 2 183,11 2183,11 1103 / 92 1 . 5 . 1992 2 170,77 2 170,77 2 183,11 1254 / 92 16.5.1992 2 141,17 2141,17 2183,11 1394 / 92 1.6.1992 2170,77 2 170,77 2074,86 2074,86 1534 / 92 16.6.1992 2143,02 2143,02 2 062,83 2 062,83 1709 / 92 1.7.1992 2 264,21 2 211,32 2 211,32 2 211,32 2148,88 1791 / 92 2.7.1992 2 264,21 2 211,32 2 211,32 2 211,32 2148,88 1967 / 92 16.7.1992 2 331,91 2 308,47 2 302,61 2 302,61 2 273,31 2208 /92 1.8.1992 2 321,42 2 309,70 2 309,70 2 309,70 2 292,28 2 292,28 2394 / 92 16.8.1992 2 351,95 2 334,37 2 334,37 2 334,37 2 316,95 2 316,95 2537 / 92 1.9.1992 2 319,11 2 319,11 2 319,11 2 319,11 2 296,60 2 296,60 2 296,60 2677 / 92 16.9.1992 2 319,11 2 319,11 2 319,11 2 319,11 2 296,60 2 296,60 2 296,60 2702 / 92 17.9.1992 2 257,58 2263,29 2 275,16 2275,16 2251,57 2251,57 2251,57  harvested in Italy  (Lit per 1 00 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October 648 / 92 16 . 3 . 1992 25 215 800 / 92 1.4.1992 25 316 25 215 949 / 92 16 . 4 . 1992 25 562 25 562 1103 / 92 1.5.1992 25 417 25 417 1254 / 92 16 . 5 . 1992 25 070 25 070 1394 / 92 1.6.1992 25 417 25 417 1534 / 92 16 . 6 . 1992 25 092 25 092 1709 / 92 1.7.1992 26 511 25 892 1791 /92 2.7.1992 26 511 25 892 1967 / 92 16 . 7 . 1992 27 304 27 029 2208 / 92 1.8.1992 27181 27 044 2394 / 92 16 . 8 . 1992 27 539 27 333 2537 / 92 1 . 9 . 1992 27 154 27 154 2677 / 92 16 . 9 . 1992 27 154 27 154 2702 /92 17. 9 . 1992 26 434 26 500 No L 399 / 18 Official Journal of the European Communities 31 . 12 . 92 Amounts to be deducted in the case of use in Spain (Pta per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of aid where fixed in advance for the months of September October November December January February March 648 / 92 16 . 3 . 1992 8,79 800/ 92 1 . 4 . 1992 8,63 8,79 949 / 92 16 . 4. 1992 8,63 8,63 1103 / 92 1 . 5 . 1992 8,63 8,63 8,63 1254/ 92 16 . 5 . 1992 8,79 8,79 8,63 1394/ 92 1.6.1992 8,63 8,63 9,25 9,25 1534 / 92 16 . 6 . 1992 8,94 8,94 9,41 9,41 1709 / 92 1 . 7 . 1992 8,02 8,48 8,48 8,48 8,79 1791 / 92 2 . 7 . 1992 8,02 8,48 8,48 8,48 8,79 1967/ 92 16 . 7 . 1992 7,56 7,86 7,86 7,86 8,02 2208 / 92 1 . 8 . 1992 7,71 7,71 7,71 7,71 7,86 7,86 2394 / 92 16.8.1992 7,56 7,56 7,56 7,56 7,71 7,71 2537 / 92 1 . 9 . 1992 7,71 7,71 7,71 7,71 7,71 7,71 7,71 2677 / 92 16 . 9 . 1992 7,71 7,71 7,71 7,71 7,71 7,71 7,71 2702/ 92 17 . 9 . 1992 8,17 8,02 8,02 8,02 8,17 8,17 8,17 31 . 12 . 92 Official Journal of the European Communities No L 399/ 19 ANNEX IV EXCHANGE RATE OF THE ECU TO BE USED  applicable from 16 March 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 235,957 128,883 6,89509 0,767417 1 538,24 2,31643 176,988 0,711900  applicable from 1 April 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 235,957 128,883 6,89509 0,767417 1 538,24 2,31643 176,988 0,714214  applicable from 16 April 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 239,353 128,883 6,89509 0,767417 1 538,24 2,31643 176,988 0,710357  applicable from 1 May 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 239,353 128,883 6,89509 0,767417 1 538,24 2,31643 173,915 0,703336  applicable from 16 May 1991  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 242,123 128,883 6,89509 0,767417 1 538,24 2,31643 171,432 0,703336  applicable from 1 June 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 244,705 128,366 6,89509 0,767417 1 538,24 2,31643 170,832 0,703336 No L 399 / 20 Official Journal of the European Communities 31 v 12 . 92  applicable from 16 June 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 247,243 128,366 6,89509 ' 0,767417 1 538,24 2,31643 170,832 0,703336  applicable from 1 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647  applicable from 2 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647  applicable from 16 July 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 129,429 6,89509 0,767417 1 538,24 2,31643 172,969 0,696904  applicable from 1 August 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 130,552 6,89509 0,767417 1 538,24 -2,31643 172,969 0,696904  applicable from 16 August 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 249,150 129,942 6,89509 0,767417 1 538,24 2,31643 172,969 0,720432 31 . 12 . 92 Official Journal of the European Communities No L 399/21  applicable from 1 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1 538,24 2,31643 177,640 0,720432  applicable from 16 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 251,757 130,391 6,89509 0,767417 1 538,24 2,31643 177,640 0,720432  applicable from 17 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 41,9547 7,75901 2,03412 251,726 131,222 6,82216 0,759300 1 636,61 2,29193 177,208 0,722129  applicable from 22 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 41,9547 7,75901 2,03412 251,130 139,448 6,82216 0,759300 1 673,51 2,29193 176,289 0,755006  applicable from 24 September 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 -= 41,9547 7,75901 2,03412 251,130 139,898 6,82216 0,759300 1 673,51 2,29193 172,294 0,777949  applicable from 1 October 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 41,9547 7,75901 2,03412 251,130 137,512 6,82216 0,759300 1 673,51 2,29193 176,481 0,777949 31 . 12. 92No L 399 /22 Official Journal of the European Communities  applicable from 7 October 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency , ECU 1 = 41,9547 7,75901 2,03412 253,555 137,512 6,82216 0,759300 1 759,97 2,29193 176,481 0,800437 applicable from 16 October 1992  BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 255,153 140,422 6,82216 0,759300 1 759,97 2,29193 176,481 0,786924